Citation Nr: 0212554	
Decision Date: 09/20/02    Archive Date: 09/26/02	

DOCKET NO.  98-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Type II diabetes, 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for a chronic lung 
disorder, to include as secondary to exposure to herbicide 
agents.

3.  Entitlement to service connection for a chronic skin 
disorder, to include as secondary to exposure to herbicide 
agents.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Air Force from 
November 1966 to August 1970.  His personnel records reflect 
that he was stationed in Thailand from May 1967 to May 1968. 

At a video conference hearing before the undersigned in May 
2002, the veteran and his representative indicated that they 
intended to file a notice of disagreement with regard to the 
denial by the RO of the veteran's claim for service 
connection for prostate cancer.  That matter is not for 
appellate consideration by the Board at this time.  Also, 
prior to the hearing, it was determined that the issue of the 
veteran's entitlement to service connection for obesity was 
being withdrawn.  Also being withdrawn was a claim of 
entitlement to service connection for an anxiety disorder 
separate and distinct from the veteran's already service-
connected PTSD. 




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been obtained and examined, and all due 
process concerns as to the development of the claims have 
been addressed.  

2.  The evidence shows that the veteran is unable to obtain 
or retain employment due to his service-connected PTSD.  

3.  The veteran did not serve in the Republic of Vietnam and 
is thus not presumed to have been exposed to an herbicide 
agent. 

4.  The competent and probative evidence does not contain 
proof of inservice exposure to an herbicide agent.  

5.  The competent and probative evidence does not show that 
the veteran has diabetes, a lung disorder, or a skin disorder 
related to service regardless of exposure to an herbicide 
agent.  

6.  The medical evidence does not show that there is a causal 
connection between the veteran's current heart disorder and 
his military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  Type II diabetes, a chronic lung disorder, a chronic skin 
disorder, nor heart disease was incurred in or aggravated by 
active service, nor may diabetes, a heart disorder, a lung 
disorder, or a skin disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Initial Rating in Excess of 70 Percent for 
PTSD

Under applicable criteria, disability evaluations are 
determined by the application of the VA's Schedule of Rating 
Disabilities which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and to consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the 
complete medical history of the veteran's condition.  Where 
there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3. 

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the rating schedule was amended with 
regard to mental disorders, including PTSD.  61 Fed. Reg. 
52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  

Before November 7, 1996, the rating schedule read as follows:  

General rating formula for psychoneurotic disorder:  

100 percent.  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in the 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

70 percent.  The ability to establish and maintain effective 
or favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Following the November 1996 amendments to the rating 
schedule, a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
social circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of mental or personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.125, Diagnostic Code 9411 (2001). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show a present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

Subsequent thereto, the Court held that the above rule is not 
applicable through the assignment of an initial rating for 
disability following an initial award of service connection 
for that disorder.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Factual Background

The initial claim for service connection for PTSD was 
received on October 15, 1996.

A VA PTSD examination was accorded the veteran on November 
27, 1996.  The examiner stated he had known the veteran since 
1972.  He stated that the veteran's orientation was good to 
time, place and person.  Recent and remote memory were 
intact.  Insight and judgment were good.  No psychological 
testing was required.  

The Axis I diagnosis was PTSD of moderate to severe degree, 
prolonged or delayed onset.  It was noted that since the 
veteran was still employed, this would put him in the 
75 percent range of overall functioning, but for other 
reasons, such as financial and medical difficulties, the 
number would probably be closer to 50 percent.  Accordingly, 
the examiner stated that the loss of his job would drop the 
veteran down by 25 percent.  The veteran was described as 
having poor social interaction, a poor sleep pattern, and a 
poor work history.  The examiner gave the opinion that the 
veteran's PTSD was of "severe propensity."  The veteran was 
on psychotropic medications and was receiving treatment 
locally from his psychiatrist.  

Of record are communications from Jack F. Wisman, M.D., a 
psychiatrist who reported in May 2000 that he had treated the 
veteran on periodic occasions each year between 1996 and 
2000.  The psychiatrist stated that through most of the time 
he had been seeing the veteran, the veteran's GAF was 32 
since his loss of his job.  He noted there was a time in 1998 
when the GAF improved to 50, but during the past two years 
the level had dropped down to 32.  The psychiatrist stated 
the veteran had never been free of nightmares, flashbacks, 
and panic/anxiety attacks.  He noted they had increased 
during the past year of taking care of his parents and their 
illnesses and his own illnesses.  The veteran reportedly did 
not get out except to buy groceries and drive to 
appointments.  He seldom visited friends.  He stayed in his 
part of the house and read, went on the Internet, and watched 
television.  He had been practicing meditation and stress 
management, but even when comfortable, he was distracted by 
family illnesses.  He still required the same amounts of 
medication for panic/anxiety and depression. 

Subsequent records include the report of a PTSD examination 
accorded the veteran by VA on May 17, 2000.  The examiner 
stated that it was his opinion the veteran had PTSD which was 
causing him a "severe" level of dysfunction.  The physician 
stated that he rated the veteran's GAF that month as 35, 
indicative of very significant dysfunction.  He stated that 
at that time the veteran was not able to work even in a 
structured environment.  The veteran was described as living 
a very constricted life and as being barely able to manage 
living independently.  It was his opinion the veteran's PTSD 
was the primary reason for his inability to be gainfully 
employed.  He stated the veteran would not be able to 
function in full-time employment without a significant 
deterioration of his condition, possibly leading to 
hospitalization.  The examiner doubted that the veteran even 
could function in a part-time structured work environment.  

Of record are reports of VA mental health clinic outpatient 
visits on periodic occasions dated to September 2001.  At the 
time of one such visit in May 2001, the veteran's 
psychotropic medication was reviewed with him.  On mental 
status examination at that time the veteran was described as 
courteous, cooperative, and alert.  He was dressed casually 
in shorts.  He reportedly experienced mixed symptoms of 
depression and anxiety that were labile in nature.  The 
psychotropic medications were to be continued.  The veteran 
was discouraged from taking extra medication.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  
Also diagnosed was a depressive disorder, not otherwise 
specified.  The GAF score was given as 40.

At the time of an August 2001 visit, the veteran was 
described as continuing to have residual symptomatology 
consistent with PTSD.  Currently he was courteous, 
cooperative and alert.  Mood was described as mildly 
depressed.  He gave symptoms of energy, sleep disturbance, 
and nightmares.  He also had experienced mild depressive 
symptomatology closely associated with anxiety.  There was no 
evidence of any psychotic symptomatology.  The Axis I 
diagnosis was PTSD.  The GAF score was 40.  

Analysis

Based on a review of the entire evidence of record for the 
appeal period, the Board finds that a 100 percent rating for 
the veteran's service-connected PTSD is warranted.  Under the 
old regulations, the finding of only one other criteria 
listed for a particular rating in Diagnostic Code 9411 may be 
sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet.App. 95, 97 (1994).  Accordingly, the 
Board has considered whether the veteran would be entitled to 
a 100 percent evaluation, the maximum rating available under 
either code, based upon demonstrable inability to maintain 
employment.  

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to obtain employment.  The psychiatric 
reports of record during the time frame in question support 
the conclusion that the veteran has severe PTSD manifested 
through a wide variety of symptoms, including depression, 
anxiety, sleep disturbance, and nightmares.  The veteran's 
principal treating psychiatrist stated in May 2000 that 
during the past two years the veteran's GAF score had been 
down to 32.  He described the veteran as never being free of 
nightmares, flashbacks, and panic/anxiety attacks.  Also, a 
VA psychiatrist who examined the veteran in May 2000 opined 
that the veteran's PTSD was causing him a severe level of 
dysfunction.  That individual rated the GAF as 35, which he 
noted was indicative of very significant dysfunction.  It was 
the examiner's opinion that the veteran's PTSD was the 
primary reason for his inability to be gainfully employed and 
he doubted the veteran could even function in a part-time 
structured work environment.  Accordingly, resolving the 
benefit of the doubt in the veteran's favor, the Board 
believes that the severity of the veteran's PTSD symptoms is 
productive of total occupational and social impairment, and 
the overall severity of the disability more nearly 
approximates the criteria for a 100 percent rating under Code 
9411.  Thus, the Board believes that the granting of an 
increased rating of 100 percent for PTSD in this case, 
effective October 15, 1996, the date of receipt of the 
veteran's claim, would not violate the prohibitions found 
under law in VA regulations.  The Board notes that because a 
100 percent evaluation has been granted under the old 
criteria, consideration of the disability under the new 
criteria has been rendered moot.  

Service Connection

Preliminary Matter:  Duty to Assist.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

In the instant case, the veteran has been accorded both a 
hearing at the RO and a hearing before the undersigned member 
of the Board.  In addition to the hearings, he was provided 
with a communication dated November 2001, setting out VA's 
duty to assist him and what evidence or information was 
needed from him.  

I.  Exposure to Herbicide Agents

The veteran is entitled to presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  

38 U.S.C. § 1116(f) provides that for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service connection under this regulation, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Section 201 of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-   (HR 
1291) (Dec. 27, 2001). 

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Type II diabetes mellitus; porphyria 
cutanea tarda; prostate cancer; multiple myelomas; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); or soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2001).  

The above presumption shall apply if these diseases become 
manifest to a degree of 10 percent or more at any time after 
service, except the chloracne or other disease consistent 
with chloracne, porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Section 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effective intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning, and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d). 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309) (2001).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, Section 5, 98 Stat. 2725, 2727-29 (1984) 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (1994).  Competent medical evidence is 
required where the issue involves medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(2001).  

As previously discussed, the service records reflect the 
veteran's year of service in Southeast Asia was at an air 
force base in Thailand.  While there, he was a telephone 
operator with a communications squadron.  Inservice records 
make no mention of a temporary combat assignment, offshore 
assignment, or any kind of intermittent travel to the 
Republic of Vietnam.  

The veteran has testified that on his way to Thailand his 
plane stopped at Tan Son Nhut Air Force Based outside Saigon, 
Vietnam, for "part of the day."  He could not recall if the 
plane stopped for refueling or to pick up more passengers, 
but he only recalled the plane did stop for "part of the 
day."  He also described an incident when he went into 
Cambodia or Laos, and he saw bodies and blood parts and dead 
vegetation in an area he assumed was sprayed by herbicide.  
He acknowledged that he was alone when he found himself in 
this area. Clearly, there is no way of documenting this 
experience. The Board finds the conditions of the veteran's 
service were such that there was no way of showing that his 
service involved duty of visitation in Vietnam, with there 
being no affirmative evidence that there was such duty or 
visitation.  Without the requisite service in the Republic of 
Vietnam, the Board cannot presume the veteran was exposed to 
an herbicide agent for service connection purposes.  
38 U.S.C.A. § 1116.

The Board has also considered the veteran's Agent Orange 
exposure claims under a direct service connection analysis.  
See Combee, supra.  In this case, however, the evidentiary 
record lacks any affirmative evidence that he was actually 
exposed to Agent Orange in service.  

Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000), the Board has also considered the claims of 
entitlement to service connection irrespective of Agent 
Orange exposure.  

With regard to diabetes, a lung disorder, and a skin 
disorder, the claims file is devoid of any competent 
diagnosis or medical finding of any of these disorders either 
in service, or for years thereafter.  The evidentiary record 
does not show that any current diabetes, lung disorder, or 
skin disorder had its onset in service or is otherwise 
related to active service.  

The Board has carefully considered the veteran's testimony 
regarding the etiology of his various disorders.  While he 
has alleged that current difficulties were caused by repeated 
exposure to herbicide agents that occurred during active 
service, the evidence does not demonstrate that he has the 
requisite medical training or expertise that would render his 
opinions competent in this matter.  As a layman, he is not 
qualified to render such opinions as to medical diagnosis, 
etiology, or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board therefore finds that the veteran's claims for 
service connection for diabetes, a lung disorder, and a skin 
disorder due to herbicide exposure must be denied.  The 
veteran is not entitled to presumption of service connection 
due to herbicide agent exposure.  The Board notes that none 
of the skin conditions the veteran has been diagnosed with 
are included in the list of enumerated diseases under 
38 C.F.R. § 3.309(e) to trigger service connection due to the 
presumption of herbicide exposure.  The Board further notes 
that at the time of examination accorded the veteran by VA in 
November 1996, eczema was noted by history only.  In sum, the 
Board finds an absence of probative and persuasive evidence 
to establish that any current diabetes, lung disorder, or 
skin disorder was directly or presumptively related to 
service.  The medical documentation does not show that the 
veteran suffered adverse effects from exposure to herbicide 
agents during active service.  


II.  Service Connection for a Heart Disorder

As noted above, to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury shown to result in current disability was incurred in 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, while the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation or 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under Section 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Continuous service for ninety (90) days or more during a 
period of war and post service development of a presumptive 
disease such as heart disease to a degree of 10 percent 
within one year from the date of termination of such service 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under the laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

A review of the evidence of record in this case shows no 
medical or lay evidence of an inservice injury or disease 
process related to heart disease.  Additionally, there is no 
post service evidence relating any current heart disease to 
service.  The Board is of the opinion that a preponderance of 
the evidence is against a claim of entitlement to service 
connection.  The veteran did not begin to show symptoms of 
heart disease until many years after service, at which time 
he sought treatment for a myocardial infarction.  The 
probative service medical records, together with a lack of 
treatment until many years after service, show no inservice 
manifestation that could possibly warrant further 
consideration under a theory of direct or presumptive service 
connection.  The Board is of the opinion that the 
preponderance of the evidence is against the claim.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is not applicable where, as here, the preponderance 
of the evidence is against the claim.  


ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the pertinent criteria governing the 
payment of monetary awards.  

Service connection for Type II diabetes is denied.  

Service connection for heart disease is denied.  

Service connection for a chronic lung disorder is denied.  

						(continued on next page)



Service connection for a chronic skin disorder is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

